Citation Nr: 0407527	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  03-19 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, including as secondary to Agent Orange 
exposure.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service from June 1965 to 
December 1969, including duty in Vietnam during the Vietnam 
Conflict.  He died in March 2001.  The appellant is his 
surviving spouse.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2002 rating decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs.  The RO denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  

The appeal as to this matter is remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify the appellant if further action is required on her 
part.  

REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The veteran died in March 2001 due to complications of acute 
lymphocytic leukemia of six years duration.  During his 
lifetime he did not establish service connection for any 
disability.  

The appellant maintains that the onset of leukemia is the 
result of exposure to herbicide agents in service.  Since the 
veteran served in Vietnam during the Vietnam Era, he is 
presumed by law to have been exposed to a herbicide agent in 
the absence of contrary evidence.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2003).  

The law provides a presumption of service connection for 
certain diseases which become manifest after separation from 
service in veterans who served in the Republic of Vietnam 
during the period from January 9, 1962, and ending on May 7, 
1975.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (2003).  acute lymphocytic leukemia 
is not one of the diseases for which service connection can 
be granted on a presumptive basis following exposure to a 
herbicide agent.  See 38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).  

Where a claimant is not eligible for application of the 
"presumption" of service connection under the law, he (or a 
survivor who applies for benefits) is not precluded from 
establishing service connection with proof of actual direct 
causation, although this route includes the difficult burden 
of tracing causation to a condition or event, such as 
exposure to herbicides, during service.  Combee v. Brown, 34 
F.3d 1039, 1043 (1994).  The presumption of service 
connection was added to the law by the Agent Orange Act of 
1991 to lighten this difficult evidentiary burden for 
veterans (or their survivors) who served in Vietnam and who 
contracted certain diseases which have been listed in the 
statute and implementing regulations.  38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2003).  
However, the difficult evidentiary burden of establishing 
direct causation remains where the claim involves a disease 
that has not been added to the list.  


The Board concludes that a remand is required in this case in 
order to accord the appellant an opportunity to satisfy the 
evidentiary burden under Combee, supra, with VA assistance 
pursuant to the VCAA.  

The RO VCAA notice letter sent to the appellant in November 
2001 does not adequately comply with the notice requirements 
of the VCAA as interpreted by Quartuccio, supra, which 
requires that VA advise a claimant as to the information and 
medical or lay evidence that is necessary to substantiate the 
claim.  

In particular, the appellant must be given an opportunity to 
submit statements of medical opinion to support her claim.  
It is relevant in this regard that the appellant stated in 
her July 2003 substantive appeal that two of the veteran's 
physicians, Dr. Nan and Dr. Zahir, had expressed the opinion 
that the veteran's leukemia was probably related to his 
exposure to Agent Orange.  Although a large quantity of 
medical records has been received from Dr. Zahir, no 
statement of medical opinion is included.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate her 
claim and inform her whether she or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The appellant should be informed 
that, although acute lymphocytic leukemia 
is not on the list of diseases entitled 
to service connection based on exposure 
to herbicides on a presumptive basis, the 
United States Court of Appeals for the 
Federal Circuit (CAFC) has held that 
claimants are not precluded from 
establishing service connection 
(including service connection for the 
cause of death) with proof of actual 
direct causation, even though this route 
includes the difficult burden of tracing 
causation to a condition or event, such 
as exposure to herbicides, during 
service.  Combee v. Brown, 34 F.3d 1039, 
1043 (1994).  




She also should be notified that such a 
burden includes providing evidence from a 
specialist in the field of herbicide 
exposure that studies have shown a 
connection a causal or etiological 
connection between such exposure and 
acute lymphocytic leukemia.  Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002) 
(holding that the VCAA requires VA to 
notify a claimant which evidence, if any, 
will be obtained by the claimant and 
which evidence, if any, will be retrieved 
by VA).  Because the medical specialists 
who study these matters for VA for 
purposes of the Agent Orange Act of 1991 
have not yet found such a connection, the 
appellant is free to obtain her own such 
evidence.  The appellant should be 
afforded an appropriate amount of time to 
submit the evidence needed.  

4.  The appellant should be given an 
opportunity to contact Dr. Nan and Dr. 
Zahir, if she so desires, to request that 
they submit written statements to 
document their reported opinions that the 
veteran's leukemia was related to Agent 
Orange exposure.  Such statements should 
state whether it is as likely as not that 
leukemia was related to such exposure, 
and the medical basis for the opinion 
should be stated in full.  

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the VBA AMC should review 
the requested medical opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

7.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claim of 
entitlement to service connection for the 
cause of the veteran's death, including 
on the basis of Agent Orange exposure.

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified 
by the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

